Case 5:21-cr-00026-TES-CHW Document1 Filed 05/12/21 Page 1of8

DO

ee

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF GEORGIA

 

MACON DIVISION

UNITED STATES OF AMERICA : INDICTMENT

¥. : UNDER SEAL
JOHNNIE FARROW, : CRIMINAL NO. 5:21-CR- alo
DEMETRIA BELL, and :
EARY FULLER : VIOLATIONS: 18 U.S.C, § 1349

: 18 U.S.C, § 1344
18 U.S.C, § 2
THE GRAND JURY CHARGES:
COUNT ONE

(Conspiracy to Defraud a Financial Institution)
A. INTRODUCTION
At all times material to this Information:

1. AgGeorgia Farm Credit (hereinafter “AgGeorgia”) was a federally chartered member of
the Farm Credit System, and was governed by the Farm Credit Act of 1972, as amended,
and the regulations of the Farm Credit Administration.

2. AgGeorgia served approximately 79 Georgia counties with branches located throughout
its territory, including an office located at 468 Perry Parkway, Perry, Georgia.

3. AgSouth Farm Credit (heremafter “AgSouth”) was a federally chartered member of the
Farm Credit System, and was governed by the Farm Credit Act of 1972, as amended, and
the regulations of the Farm Credit Administration.

4, AgSouth served portions of Georgia and South Carolina with branches located throughout
its territory, including offices located at 26 South Main Street, Statesboro, Georgia and 302

Mims Road, Sylvania, Georgia.

 
Case 5:21-cr-00026-TES-CHW Document1 Filed 05/12/21 Page 2 of 8

5. As federally chartered members of the Farm Credit System, both AgGeorgia and AgSouth
made loans to farmers, ranchers, and aquatic harvesters that satisfied the eligibility criteria
that are imposed by the Farm Credit Act and Farm Credit Administration regulations.

6. William Spigener, IIL, (hereinafter “Spigener”), not indicted herein, was an employee and
loan officer, and later Credit Analyst, of AgGeorgia. During this time of employment
Spigener primarily, and at all times relevant in this Information, worked out of the Perry
branch office. His duties included reviewing, processing, approving, and closing loan
applications.

B. THE CONSPIRACY AND ITS OBJECTS

Beginning sometime on or about January 1, 2018, the exact date being unknown, and
continuing until on or about February 21, 2019, in the Macon Division of the Middle District of
Georgia, and elsewhere within the jurisdiction of the Court,

JOHNNIE FARROW,
DEMETRIA BELL, and
EARY FULLER

Defendants herein, did knowingly combine, conspire, confederate, and agree with each other and
with William Spigener, JI, not indicted herein, to commit an offense against the United States,
that is, to knowingly and willfully devise, execute, and attempt to execute a scheme and artifice to
defraud and to obtain money, funds, credits, assets, and securities owned by and under the custody
and control of AgGeorgia and AgSouth, financial institutions as defined under Title 18, United

States Code, Section 20, by means of materially false and fraudulent pretenses, representations,

and promises, in violation of Title 18, United States Code, Sections 1344 and 2.

 

 
Case 5:21-cr-00026-TES-CHW Document1 Filed 05/12/21 Page 3 of 8

C. MANNER AND MEANS OF THE CONSPIRACY

The manner and means whereby the conspiracy was sought to be accomplished were as

follows:

L.

JOHNNIE FARROW Loan

Spigener recruited JOHNNIE FARROW (hereinafter “FARROW?”) to pretend to be a
potential borrower with AgGeorgia. Spigener agreed to provide FARROW with a portion
of the loan proceeds in exchange for FARROW agreeing to use his personal identifying
information on a loan application.

Spigener used FARROW’S information to create and submit a loan application to
AgGeorgia. In doing so, Spigener created and submitted false financial information for
FARROW. Spigener also created and submitted false information regarding the purchase
of farm equipment. As a result of this false information, AgGeorgia approved a $74,400.00
loan, purportedly for FARROW to purchase farm equipment. In reality, FARROW did
not purchase, and was not purchasing, farm equipment, All supporting documentation
indicating to the contrary was created and submitted by Spigener.

On or about January 30, 2018, FARROW met with Spigener at the AgGeorgia office in
Perry, Georgia for the closing on the loan. The Relationship Manager on the loan was not
present at this closing and it was handled exclusively by Spigener. The Relationship
Manager later signed the closing documents and was unaware that Spigener was involved
in creating and submitted the loan documents. FARROW brought another unknown
person with him to closing to sign the documents. FARROW was later asked to re-sign

the documents and Spigener then forged FARROW’S signature.

 

 
Case 5:21-cr-00026-TES-CHW Document1 Filed 05/12/21 Page 4of8

. Asa result of this fraudulent loan application, AgGeorgia paid out a total of $72,430.00,
not including any fees, to FARROW. The majority of these funds were transferred to
Spigener with a portion going to FARROW for his role.
DEMETRIA BELL Loans
Spigener was introduced to DEMETRIA BELL (hereinafter “BELL”) through
FARROW. Spigener also recruited BELL to pretend to be a potential borrower with
AgGeorgia and AgSouth. Spigener agreed to provide BELL with a portion of the loan
proceeds in exchange for BELL agreeing to use her personal identifying information on
loan applications.
Spigener used BELL’S information to create and submit two loan applications to
AgGeorgia and one loan application to AgSouth. In doing so, Spigener created and
submitted false financial information for BELL. Spigener also created and submitted false
information regarding the operation of a farm and the purchase of farm equipment. As a
result of this false information, the following loans were approved:
a. a $170,000.00 loan with AgGeorgia, purportedly for BELL’S farm operating
expenses relating to crops;
b. a $25,200.00 loan with AgGeorgia, purportedly for BELL’S farm operating
expenses relating to crops; and
c. a $72,250.00 loan with AgSouth, purportedly for BELL to purchase farm
equipment.
In reality, BELL did not have any farmland or crops that required operating expenses, nor
did she purchase, and was not purchasing, farm equipment. All supporting documentation

indicating to the contrary was created and submitted by Spigener.

 
10.

1k.

Case 5:21-cr-00026-TES-CHW Document1 Filed 05/12/21 Page 5of8

On or about March 21, 2018, BELL met with a Relationship Manager at the AgGeorgia
office in Perry, Georgia for the closing on the first loan. This Relationship Manager was
unaware that Spigener was involved in creating and submitting the loan documents.
On or about October 22, 2018, BELL met with a Relationship Manager and Spigener at
the AgGeorgia office in Perry, Georgia for the closing on the second loan. This
Relationship Manager was unaware that Spigener was involved in creating and submitting
the loan documents.
On or about November 8, 2018, BELL met with a Loan Specialist at the AgSouth office
in Sylvania, Georgia for closing on the third loan. Prior to this closing, the Regional Vice
President and Loan Specialist at AgSouth had been told by Spigener that BELL had moved
to AgSouth’s territory and was therefore referring her to them for this loan. In reality,
BELL did not move. Instead, Spigener decided to have this loan processed at AgSouth to
avoid drawing attention at AgGeorgia.
As a result of these fraudulent loan applications, AgGeorgia paid out a total of
$193,420.00, not including any fees, to BELL and AgSouth paid out a total of $70,740.00,
not including any fees, to BELL The majority of these funds were transferred to Spigener
with a portion going to BELL for her role.

EARY FULLER Loans
Spigener was also introduced to EARY FULLER (hereinafter “FULLER”) through
FARROW. Spigener recruited FULLER to pretend to be a potential borrower with
AgGeorgia and AgSouth. Spigener agreed to provide FULLER with a portion of the loan
proceeds in exchange for FULLER agreeing to use his personal identifying information

on loan applications.
Case 5:21-cr-00026-TES-CHW Document1 Filed 05/12/21 Page 6 of 8

12. Spigener used FULLER’S information to create and submit four loan applications to
AgGeorgia and two loan applications to AgSouth. In doing so, Spigener created and
submitted false financial information for FULLER. Spigener also created and submitted
false information related to the purchase of cattle and farm equipment. As a result of this
false information, the following loans were approved:

a. a$40,225,00 loan with AgGeorgia, purportedly for FULLER to purchase cattle;
b. a $75,600.00 loan with AgGeorgia, purportedly for FULLER to purchase farm
equipment;
c. a $56,700.00 loan with AgSouth, purportedly for FULLER to purchase farm
equipment;
d. a $46,800.00 loan with AgSouth, purportedly for FULLER to purchase farm
equipment;
e, a$28,348.00 loan with AgGeorgia, purportedly for FULLER to purchase a tractor;
and
f. a $18,140.00 loan with AgGeorgia, purportedly for FULLER to purchase farm
equipment.
In reality, FULLER did not have, nor did he purchase, any cattle, farm equipment, or
tractors. All supporting documentation indicating to the contrary was created and
submitted by Spigener.

13. On or about June 27, 2018, FULLER met with Spigener at the AgGeorgia office in Perry,

Georgia for the closing on the first two loans. The Relationship Manager on the loan was

not present at this closing and it was handled exclusively by Spigener. The Relationship

 
14.

15,

16.

17.

18.

Case 5:21-cr-00026-TES-CHW Document1 Filed 05/12/21 Page 7 of 8

Manager later signed the closing documents and was unaware that Spigener was involved
in creating and submitting the loan documents.

On or about September 18, 2018, FULLER met with a Regional Vice President of
AgSouth at a fast food restaurant in Forsyth, Georgia for the closing on the third loan. This
Regional Vice President was unaware that Spigener was involved in creating and
submitting the loan documents.

On or about September 26, 2018, FULLER met with a Regional Vice President of
AgSouth at a fast food restaurant in Forsyth, Georgia for the closing on the fourth loan.
This Regional Vice President was unaware that Spigener was involved in creating and
submitting the loan documents.

On or about October 9, 2018, FULLER met with Spigener at the AgGeorgia office in
Perry, Georgia for the closing on the fifth loan. The Relationship Manager involved in
signing the documents in this closing was unaware that Spigener was involved in creating
and submitting the loan documents.

On or about December 11, 2018, FULLER met Spigener at the AgGeorgia office in Perry,
Georgia for the closing on the sixth loan. The Relationship Manager involved in signing
the documents in this closing was unaware that Spigener was involved in creating and
submitting the loan documents.

As aresult of these fraudulent loan applications, AgGeorgia paid out a total of $160,030.00,
not including any fees, to FULLER and AgSouth paid out a total of $101,480.00, not
including any fees, to FULLER. The majority of these funds were transferred to Spigener

with a portion going to FULLER for his role.

 
Case 5:21-cr-00026-TES-CHW Document1 Filed 05/12/21 Page 8 of 8

All in violation of Title 18, United States Code, Sections 1349 and 2.

A TRUE BILL.

/s/ Foreperson of the Grand Jury
FOREPERSON OF THE GRAND JURY

PETER D. LEARY
ACTING UNITED STATES ATTORNEY
Presented by:

(4, ju

ELIZABETH 8. HOWARD
ASSISTANT UNITED STATES ATTORNEY

 

Filed in open court this_\ 2, day of May, AD 2021.

Deputy Clerk

 

 
